Citation Nr: 1342438	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 2009.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to service connection for a psychiatric disorder in August 2009 as part of a VA pre-discharge program.  In a February 2010 rating decision, the RO granted entitlement to service connection for depressive disorder, not otherwise specified (NOS), assigning an initial 30 percent evaluation for that disability, effective November 1, 2009.  The Veteran filed a timely notice of disagreement in September 2010, in which he objected to the 30 percent evaluation initially assigned for his depressive disorder, NOS.  After a statement of the case was issued in February 2011, the Veteran continued to disagree with the assigned 30 percent evaluation for his service-connected psychiatric disability and filed a substantive appeal to the Board in April 2011.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The September 2009 VA examination report is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected depressive disorder, NOS.  In his September 2010 notice of disagreement and April 2011 substantive appeal, the Veteran discussed increased symptomatology of his service-connected psychiatric disability, including inability to control anger, memory impairment, disturbances in mood and motivation, and difficulty maintaining effective work and social relationships.  

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  As such, the Board finds that a remand for an additional VA examination is warranted in order to obtain findings that are more recent.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the Virtual VA paperless claims file.  All attempts to secure this evidence must be documented in the Virtual VA paperless claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected depressive disorder, NOS.  All pertinent information from the Veteran's Virtual VA paperless claims file must be made available to the examiner, and the examiner must specify in the examination report that the Virtual VA paperless claims file has been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency and severity of the symptoms associated with the Veteran's depressive disorder, NOS, such as, but not limited to:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss, such as forgetting names, directions, recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's Virtual VA paperless claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's Virtual VA paperless claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

